DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 01/28/2022.
Response to Arguments
 Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that Thompson’s structure is not designed to work with an elastic thread and sewing thread as in the present embodiment but does not explicitly explain how the cantilevered piezoresponsive sensors as taught by Thompson would not worth with an elastic thread, the examiner respectfully submits that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to the applicant’s argument that present embodiment is different from the reference Thompson, the examiner respectfully submits that the features upon which applicant relies (i.e., the present embodiments model the action of a tendon and consequently respond to forces applied to the elastic elements, wherein the forces applied to the elastic thread 20 and sewing thread 30 elongate the flexible piezoelectric element 10) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (U.S. Pat. No. 7,181,977) (hereafter Thompson) in view of Remaley et al. (U.S. Pat. No. 11,061,476) (hereafter Remaley).
Regarding claim 1, Thompson teaches a tensile force detecting device with elastic elements, comprising: 
a piezoelectric element to generate an electrical signal (i.e., sheet assembly 110 of piezoresponsive material) (see Fig. 1A) by a tensile load (i.e., average length extensional stress through the thickness of the piezoresponsive layer resulting from the flexure of the tip) (see Column 5, lines 5-41); 
connected to the piezoelectric element to support the tensile load applied to the piezoelectric element (i.e., bent pins 180a and 180b provides physical support of sensor 100) (see Column 4, lines 18-55); and 
connected to the piezoelectric element to transmit the tensile load to the piezoelectric element (i.e., the end 110R of piezoresponsive assembly 110 supports a weight or mass 150) (see Fig. 1A); but does not explicitly teach the elastic thread and the sewing thread.
Regarding the elastic thread and the sewing thread, Remaley teaches the elastic thread (i.e., artificial tendon 212) (see Fig. 2) connected to support the load applied to the element (i.e., the artificial tendon 212 is connected to a second side of the articulable joint 214 via a second housing 218) (see Column 3, line 64, to Column 4, line 46) and the sewing thread (i.e., force-transferring component 206) (see Fig. 2) connected to transmit the load to the element (i.e., a pulling force is applied to the force-transferring component 206 at a location where the force-transferring component 205 is coupled with the force-applying mechanism) (see Column 3, line 64, to Column 4, line 46). In view of the teaching of Remaley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added flexible components, such as the threads or the artificial tendon and the force-transferring component, to a piezoelectric element in order to investigate and quantify the mechanical stress or tensile response of the flexible components. One of ordinary skill in the art would be motivated to replace the rigid support with the flexible components, so that the performance of the piezoelectric element in different operating conditions can be analyzed.
Regarding claim 3, Thompson teaches that the piezoelectric element includes: a piezoelectric film of polyvinylidene fluoride (i.e., each of composite sheets 212 and 216 is itself a composite of a layer or sheet of piezoresponsive material such as piezoelectric PVDF) (see Column 5, lines 5-41); and a substrate electrode connected to the piezoelectric film (i.e., piezoresponsive sheet 226 defining a broad upper and lower surface 226us and 226ls, respectively, with a conductive layers of conductive sheet 205 and 207 in contact with each broad surface) (see Fig. 1E).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (U.S. Pat. No. 7,181,977) (hereafter Thompson) in view of Remaley et al. (U.S. Pat. No. 11,061,476) (hereafter Remaley) in view of Face et al. (U.S. Pat. No. RE46,499) (hereafter Face).
Regarding claim 4, Thompson as modified by Remaley as disclosed above does not  the substrate electrode is attached to one end of the piezoelectric film by a Kapton® tape. However, Face teaches that substrate electrode is attached to one end of the piezoelectric film by an adhesive tape (i.e., an electrode layer of 1 mil copper foil overlying 1 mil KAPTON tape) (see Column 13, lines 1-27). In view of the teaching of Face, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used Kapton tape due to its excellent electrical isolation properties and thin profile. 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (U.S. Pat. No. 7,181,977) (hereafter Thompson) in view of Remaley et al. (U.S. Pat. No. 11,061,476) (hereafter Remaley) in view of Tajitsu et al. (U.S. Pat. No. 10,950,779) (hereafter Tajitsu) (hereafter Tajitsu)
Regarding claim 5, Thompson teaches that the piezoelectric element further includes: a substrate disposed in contact with the piezoelectric film; 22a first part disposed on one end of the piezoelectric film having the attached substrate electrode to transmit the load to the piezoelectric film; and a second part disposed on the other end of the piezoelectric film to transmit the load to the piezoelectric film (i.e., lower cover or coating 220l overlies the lower surface of sheet 207) (see Fig. 1E); but does not explicitly teach the material polyethylene terephthalate (PET) as the substrate. 
Regarding the material of the substrate, Thompson as modified by Remaley does not directly or explicitly teach a polyethylene terephthalate (PET) substrate. However, Tajitsu teaches using a polyethylene terephthalate (PET) together with PVDF piezoelectric polymer fibers (i.e., polyethylene terephthalate is preferred as an insulator for having no piezoelectric property) (see Column 86, lines 18-43). In view of the teaching of Thompson, it would have been obvious tone having ordinary skill in the art before the effective filing date of the claimed invention to have used PET as piezoelectric insulator to reduce the noise signal, due to its lack of piezoelectric property. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 6, Thompson teaches a fixed area is an area in which the piezoelectric film is coupled to the substrate by the first part (i.e., printed-circuit assembly 130) (see Fig. 1A), a tensile force applied area is an area in which the second part is attached to the piezoelectric film (i.e., distal end 110R) (see Fig. 1A), and a detection area is between the fixed area and the tensile force applied area (i.e., portion between the printed-circuit assembly 130 and distal end 110R) (see Fig. 1A); but does not explicitly teach the material polyethylene terephthalate (PET) as the substrate.  
Regarding the material of the substrate, Thompson as modified by Remaley and Tajitsu as disclosed above does not directly or explicitly teach a polyethylene terephthalate (PET) substrate. However, Tajitsu teaches using a polyethylene terephthalate (PET) together with PVDF piezoelectric polymer fibers (i.e., polyethylene terephthalate is preferred as an insulator for having no piezoelectric property) (see Column 86, lines 18-43). In view of the teaching of Thompson, it would have been obvious tone having ordinary skill in the art before the effective filing date of the claimed invention to have used PET as piezoelectric insulator to reduce the noise signal, due to its lack of piezoelectric property. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 7, Thompson teaches that the fixed area has an elastic hole that passes through the substrate to install the elastic thread (i.e., apertures 110aa and 110ab) (see Fig. 1B); but does not explicitly teach the material polyethylene terephthalate (PET) as the substrate.  
Regarding the material of the substrate, Thompson as modified by Remaley and Tajitsu as disclosed above does not directly or explicitly teach a polyethylene terephthalate (PET) substrate. However, Tajitsu teaches using a polyethylene terephthalate (PET) together with PVDF piezoelectric polymer fibers (i.e., polyethylene terephthalate is preferred as an insulator for having no piezoelectric property) (see Column 86, lines 18-43). In view of the teaching of Thompson, it would have been obvious tone having ordinary skill in the art before the effective filing date of the claimed invention to have used PET as piezoelectric insulator to reduce the noise signal, due to its lack of piezoelectric property. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 8, Thompson teaches that the tensile force applied area has a connection hole that passes through the piezoelectric film and the second part to install the sewing thread (i.e., aperture 110wa) (see Fig. 1B); but does not explicitly teach the material polyethylene terephthalate (PET) as the substrate.  
Regarding the material of the substrate, Thompson as modified by Remaley and Tajitsu as disclosed above does not directly or explicitly teach a polyethylene terephthalate (PET) substrate. However, Tajitsu teaches using a polyethylene terephthalate (PET) together with PVDF piezoelectric polymer fibers (i.e., polyethylene terephthalate is preferred as an insulator for having no piezoelectric property) (see Column 86, lines 18-43). In view of the teaching of Thompson, it would have been obvious tone having ordinary skill in the art before the effective filing date of the claimed invention to have used PET as piezoelectric insulator to reduce the noise signal, due to its lack of piezoelectric property. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice (see MPEP 2144.07).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a tensile force detecting device with elastic elements comprising a first adhesive tape part extending across a lower area of the PET substrate and covering at least a portion of the first PET part, first connection holes being formed on sides of the piezoelectric film at the lower area of the PET substrate and passing through the first adhesive tape part and the lower area of the PET substrate, the elastic thread comprising a first part and a second part respectively engaging the first connection holes formed on the sides of the piezoelectric film; and a second adhesive tape part extending across the piezoelectric film at the other end of the piezoelectric film, a second connection hole being formed through the second adhesive tape part and the second PET part and engaging the sewing thread.
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claim 9, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 01/28/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855